In the
United States Court of Appeals
For the Seventh Circuit

No. 01-2422

United States of America,

Plaintiff-Appellee,

v.

Teng Yang,

Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 CR 677--Harry D. Leinenweber, Judge.

Argued January 7, 2002--Decided April 4, 2002



  Before Manion, Rovner, and Evans, Circuit
Judges.

  Manion, Circuit Judge. Defendant Teng
Yang appeals his conviction under 21
U.S.C. sec. 952(a) for importation of
opium into the United States. Mr. Yang
pleaded guilty to the charge after the
district court conducted an evidentiary
hearing and denied his motion to suppress
evidence of drugs seized at the airport
after he had passed through customs. Mr.
Yang expressly reserved the right to
appeal the district court’s denial of his
motion to suppress and now appeals that
order. We affirm.

I.   Background

  Teng Yang ("Teng") and his cousin Lee
Pao Yang ("Lee Pao") flew into Chicago’s
O’Hare International Airport on September
7, 1999, from Laos connecting through
Tokyo, Japan. Both men were booked on an
American Airlines flight from O’Hare to
St. Paul, Minnesota. Teng and Lee Pao are
both American citizens who had traveled
to Laos to attend Teng’s father’s
funeral. But when they returned to the
United States from Laos, their suitcases
had been packed with clothes which had
been soaked in an opium solution and then
dried. Teng passed through customs at
O’Hare without incident. His suitcase was
x-rayed at the agricultural inspection
area, but his luggage was not searched by
hand. After leaving the customs area,
Teng took his luggage and proceeded to
the American Airlines terminal, less than
a mile away, via the O’Hare airport tram.

  His cousin was less fortunate. Lee Pao
was detained randomly for an enforcement
exam and the inspectors discovered some
unusually stiff clothing made of sweat-
pant material in his suitcase. The
clothing, which had a very strong odor,
chemically tested positive for opiates.
Lee Pao was arrested on the scene and,
following questioning by the customs
officials, he admitted that he was
traveling with another person. American
Airlines officials confirmed that Teng
was booked on the same itinerary as his
cousin. The customs agents then decided
to intercept Teng based on Lee Pao’s
admission that they were traveling
together, the fact that drugs were found
in Lee Pao’s bag, and the fact that both
men were traveling on the same itinerary
from Laos, a drug source country, to St.
Paul, a drug destination city. They did
not obtain a search or arrest warrant.
The customs agents requested that the
baggage crew separate Teng’s baggage from
the other luggage on the flight to St.
Paul. The agents then proceeded to the
American Airlines terminal and announced
Teng’s name over the loudspeaker. When no
one responded, agents proceeded to search
the terminal. One of the agents,
Inspector Joseph Marcocig, recognized
Teng, as he had seen him in line at
customs with Lee Pao. Teng was taken down
to the tarmac where he identified his
luggage. He then agreed to return to the
international terminal for questioning.
The agents handcuffed him pursuant to
customs policy for transportation of
individuals in a vehicle ("for [their]
protection and his") and returned to the
international terminal. A search of his
bags revealed more opium-soaked clothes.
  Teng and Lee Pao were charged in an
indictment with conspiracy to import
opium and importing large quantities of
opium. Teng and Lee Pao filed a motion to
suppress the evidence seized at the
airport, which the court denied after an
evidentiary hearing. In February 2001,
Teng pleaded guilty to count three of the
indictment which charged him with the
importation of 2,737 grams of opium. In
doing so, he reserved the right to appeal
the trial court’s denial ruling on his
motion to suppress. The district court
then sentenced him to 24 months in prison
followed by three years of supervised
release. He now appeals the district
court’s denial of his motion to suppress
the evidence found in his suitcase.

II.   Analysis

  In reviewing a district’s court’s ruling
on a motion to suppress, this court
reviews questions of law de novo
andfindings of fact and reasonable
inferences drawn from those findings for
clear error. United States v. Peters, 153
F.3d 445, 451 (7th Cir. 1998). Teng
argues that the district court erred in
denying his motion to suppress, claiming
that the customs agents searched his
suitcase in violation of the Fourth
Amendment. Alternatively, he argues that
his detention at the American Airlines
terminal constituted an illegal arrest,
not supported by probable cause, and
therefore the evidence must be excluded
as it was a search incident to an
unlawful arrest.

A.Extended Border Search

  The Fourth Amendment protects
individuals from unreasonable searches
and seizures. U.S. Const., Amend IV.
Generally a search is not reasonable
unless the government has a warrant
supported by probable cause or there must
be an exception to the warrant
requirement. An administrative border
search has long been recognized as such
an exception. United States v. Ramsey,
431 U.S. 606, 619 (1977). Thus an
administrative border search is
constitutional so long as it is
reasonable. See United States v. Chaidez,
919 F.2d 1193, 1196 (7th Cir. 1991).
Routine searches without a warrant at
this country’s international borders are
per se reasonable. Ramsey, 431 U.S. at
616. Courts have predicated this broad
power to conduct searches at
international borders on the sovereign’s
legitimate interest in protecting its
borders. Id. See also United States v.
Brignoni-Ponce, 422 U.S. 873, 887 (1975)
(Rehnquist concurring) (noting that a
border search without probable cause is
necessary for national protection)./1

  O’Hare Airport is an international
gateway into the United States, and
incoming passengers from international
ports are subject to border searches
because the airport is the functional
equivalent of an international border.
United States v. Johnson, 991 F.2d 1287,
1290 (7th Cir. 1993) (holding that
weight, flex and scratch tests performed
on luggage by a customs agent at O’Hare
were routine). Under the "functional
equivalent" doctrine, routine border
searches are constitutionally permissible
at places other than actual borders where
travelers frequently enter or exit the
country. See United States v. Almeida-
Sanchez, 413 U.S. 266, 272-73 (1973).
Thus even though Chicago is not an
international border, searches at customs
at O’Hare are permissible under the
functional equivalent doctrine.

  In this case, Teng was routinely
searched at customs and no contraband was
discovered in his luggage. It was not
until he traveled to a different terminal
that other circumstances caused customs
agents to develop suspicion that he might
be smuggling drugs into the country. Teng
argues that because the search that
revealed the contraband did not occur at
customs, it was not a constitutionally
permissible border search. His argument
is that once a traveler has passed
through customs, left the international
terminal, proceeded to a separate
terminal in the airport and checked his
bags onto another flight, the opportunity
for a "routine" border search has passed.
The government contends, on appeal, that
even though Teng had passed through
customs, the search should still be
described as a routine border search,
relying on United States v. Ramos, 645
F.2d 318, 319-21 (5th Cir. 1981). In
Ramos, a search of an airline passenger
who had traveled past customs but was
still in the airport was deemed a routine
search. In that case, once Ramos had
passed through customs he proceeded to a
hotel that was part of the same terminal.
Id. Customs agents stopped Ramos in the
hotel lobby, less than a half-hour after
he had passed through customs and before
he had an opportunity to go to his room.
Id. The court reasoned that the search
was routine because the passenger had not
yet been assimilated into the "mainstream
of domestic activities so as to shield
him from appropriate border examinations
and searches." Id. See also United States
v. Ogbuehi, 18 F.3d 807, 813 (9th Cir.
1994) (holding that a search conducted
minutes after a defendant had crossed the
border and was less than sixty feet from
the border was a routine border search);
United States v. Wardlaw, 576 F.2d 932,
935 (1st Cir. 1978) (finding that when a
suspect has merely passed through a
luggage inspection but not yet left the
site of the border a secondary inspection
is still a routine border search).
Whether, under the facts before us, this
is a routine border search is a close
question. But because the search may be
justified as a nonroutine extended border
search, we need not address whether,
under these circumstances, it could still
be described as a routine border search.

  The district court held that this search
was not a routine border search, but was
justified under the extended border
doctrine, a doctrine our own circuit has
not examined or applied. United States v.
Odland, 502 F.2d 148, 151 (7th Cir. 1974)
(recognizing the existence of, but
expressing no view on the extended border
doctrine). The extended border doctrine
provides that non-routine border searches
that occur near the border are deemed
constitutionally permissible if
reasonable under the Fourth Amendment. To
determine whether an extended border
search is reasonable courts consider
whether: (1) there is a reasonable
certainty that a border crossing has
occurred; (2) there is a reasonable
certainty that no change in condition of
the luggage has occurred since the border
crossing; and (3) there is a reasonable
suspicion that criminal activity has
occurred. See United States v. Espinoza-
Seanez, 862 F.2d 526, 531 (5th Cir.
1988). The "extended border search
doctrine" has been adopted by several
other circuits. See Espinoza-Seanez, 862
F.2d 526 (5th Cir. 1989); United States
v. Caicedo-Guarnizo, 723 F.2d 1420 (9th
Cir. 1984); United States v. Garcia, 672
F.2d 1349 (11th Cir. 1982); United States
v. Bilir, 592 F.2d 735 (4th Cir. 1979).
Two additional circuits have recognized
it as a valid doctrine but have not yet
applied it in justifying a border search.
See United States v. Hyde, 37 F.3d 116,
120 n.2 (3d Cir. 1994); United States v.
Glaziou, 402 F.2d 8, 13-14 n.3 (2d Cir.
1968).

  The constitutional concern of extending
the border in this manner is that it
potentially permits searches with less
than probable cause at significant
distances from our national borders. For
example in Caicedo-Guarnizo, a suspect
was searched in Los Angeles after he had
passed through customs in New Orleans and
changed flights en route in Houston. The
court allowed a search in that case under
the extended border doctrine, even though
several hours and over a thousand miles
had passed since his border crossing.
Caicedo-Guarnizo, 723 F.2d at 1423. The
court allowed the search primarily
because the suspect was under constant
surveillance from the time he exited
customs in New Orleans to the time he
landed in Los Angeles. See id. at 1422.
See also, United States v. Fogelman, 586
F.2d 337 (5th Cir. 1978) (extended border
search allowed 254 miles and 20 hours
from observed border crossing); United
States v. Martinez, 481 F.2d 214 (5th
Cir. 1973) (extended border search 150
miles and 142 hours from observed border
crossing). Because an extended border
search entails greater intrusion on an
entrant’s legitimate expectations of
privacy than does a search conducted at
the border or its functional equivalent,
courts have instituted the three-part
test to ensure that the search is
reasonable. United States v. Cardenas, 9
F.3d 1139, 1148 (5th Cir. 1994). The test
ensures that a suspect still has a
significant nexus with a border crossing
so that agents can reasonably base their
search on statutory and constitutional
authority./2 Searches are reasonable
under the extended border doctrine when
officers have a reasonable certainty that
any contraband found on a suspect was not
obtained after the border crossing. See
United States v. Corral-Villavicencio,
753 F.2d 785, 788 (9th Cir. 1985).
Because of the required relationship with
a border crossing, the extended border
doctrine respects "basic Fourth Amendment
concepts by striking a sensible balance
between the legitimate privacy interests
of the individual and society’s vital
interest in the enforcement of customs
laws." See Caicedo-Guarnizo, 723 F.2d at
1422. The use of the doctrine in this
case where Teng attempted to smuggle
opium is especially appropriate in light
of the fact that "[t]he major impetus
behind the extended border search
doctrine is ’the government interest in
stopping drug traffic.’" See Cardenas, 9
F.3d at 1149 (citing William E. Ringel,
Searches and Seizures, Arrests and
Confessions sec. 15.3, at 15-20 (Supp.
1993)); see also Bilir , 592 F.2d 735,
740 (4th Cir. 1979) (stating "[t]he many
difficulties that attend the attempt to
intercept contraband and to apprehend
increasingly mobile and sophisticated
smugglers at the very borders of the
country have of course given birth to the
doctrine"). Teng’s plan to import opium
was very sophisticated in this case,
considering that even an x-ray of his
luggage did not reveal the presence of
contraband.

  Finally, the use of the extended border
doctrine allows this circuit to more
effectively analyze the reasonableness of
non-routine border searches that occur
near the border. Previously, in a case
concluding that a border search was
routine, this circuit observed that non-
routine border searches need at least be
supported by reasonable suspicion. See
Johnson, 991 F.2d at 1291. In Johnson,
the court examined the reasonableness of
an in-depth search, including a luggage
x-ray, of a passenger and her luggage
while at customs at O’Hare Airport. Id.
at 1291-94. The court noted that whether
or not a border inspection is routine
depends on the "degree of intrusion into
a border entrant’s legitimate
expectations of privacy." Id. at 1291
(citing United States v. Braks, 842 F.2d
509, 511-12 (1st Cir. 1988)). However,
this type of analysis does not lend
itself easily to the situation at hand.
As the district court noted "it is not
disputed that the search of Teng was
[n]onroutine." Here, customs inspectors
detained Teng at a completely different
airport terminal than the international
terminal after Teng had already been
subjected to a routine border search. Be
cause the search of Teng did not occur at
the border, but rather near the border,
the reasonableness of the search is more
aptly analyzed under the extended border
search doctrine.

  It is the enforcement of the customs
laws combined with the mandate of
protecting the borders of the United
States that permits the extension of the
search rights of border authorities to
allow non-routine searches in areas near
our nation’s borders. Because the
extended border doctrine strikes a
sensible balance between these two
interests we conclude that it is a valid
legal standard applicable in this
circuit. Thus, we now consider the
relevant factors under this standard for
determining the constitutionality of this
search.


  1. Reasonable certainty of a border
crossing.

  First, we ask whether there is a
reasonable certainty that a border has
been crossed. "Reasonable certainty is a
standard which requires more than
probable cause, but less than proof
beyond a reasonable doubt." See Cardenas,
9 F.3d at 1148 (citing United States v.
Delgado, 810 F.2d 480, 484 (5th Cir.
1987)). Teng was seen passing through
customs by customs officials and his bags
were x-rayed as part of an agricultural
check. The same customs officer who
identified him in customs also spotted
him in the American Airlines terminal
less than an hour later. In this case
neither party disputes this factor and
there is not even a question that Teng
crossed the border.


  2. Reasonable certainty of no change in
condition of his luggage.

  Next, we must determine whether there
was a reasonable certainty that no change
in the condition of the luggage occurred
since the border crossing. Again, neither
party disputes this element. Teng claims
he carried his own bags, via the O’Hare
airport tram, to the American Airlines
terminal. At the terminal, he waited in
line at the gate and checked his own
bags./3 Airport personnel then removed
his bags from the plane, where they were
identified by Teng. Teng does not contest
this factor and does not allege any
circumstances in his affidavit where his
luggage would have changed condition.
While neither party disputes this
element, it is this factor that
establishes the proper nexus with the
border to allow a search and so we will
examine it accordingly.

  Other circuits have considered the
totality of the circumstances in
determining whether officers had a
reasonable certainty that any contraband
discovered in a search was in the
possession of the suspect at the time the
suspect crossed the border. See United
States v. Alfonso, 759 F.2d 728, 735 (9th
Cir. 1985). Circumstances that courts
consider include the time and distance
from the original entry and the manner
and extent of surveillance. Id. In a case
with facts similar to this one, the Ninth
Circuit upheld the search of a suspect
even though he had passed through airport
customs 90 minutes prior to the search
and was not under surveillance. See
United States v. Mejias, 452 F.2d 1190,
1192-94 (9th Cir. 1971). The court
reasoned that the subject’s luggage did
not look like it had been tampered with
and he was found near the customs
terminal. Id. Similar to the subject in
Mejias, Teng was not under surveillance
for the 30- to 45-minute period from the
time when he crossed the border to the
time when his luggage was searched.
Unlike Mejias, Teng was found at a
different terminal. However, because he
had to check in his bags at the second
terminal, his luggage was out of his
control for a significant portion of the
time that elapsed from when he crossed
the border.

   At some point a subject’s relationship
with the border becomes so attenuated
that customs officials lose the right to
detain him without a warrant. See
Caicedo-Guarnizo, 723 F.2d at 1423. But
in this case that limit was not reached.
Admittedly, the fact that Teng was found
at a different terminal does increase the
possibility that the contents of his
luggage had changed, but not
substantially. Based on the relatively
short period of time between Teng’s
border crossing and his apprehension, the
proximity to the border and the fact that
Teng’s luggage was in control of the
airport personnel for a significant
period of this time indicates that
customs agents had a reasonable certainty
that the condition of Teng’s luggage did
not change from the time of the border
crossing.


  3. Reasonable suspicion of criminal
activity.

  Last, we examine whether customs
inspectors had reasonable suspicion that
Teng was involved in criminal activity.
Teng contends that the only reason that
he was stopped and his luggage was
searched was that his traveling companion
was caught with drugs, and that this is
not enough to create a reasonable
suspicion that he was involved in
criminal activity. The government
responds that in addition to drugs being
found in Lee Pao ’s bag, both were
traveling on the exact same itinerary
from Laos, a drug source nation, to St.
Paul, Minnesota, a known opium
destination, and that Teng failed to
respond when his name was called on the
speakers. After considering the evidence
presented in the evidentiary hearing, the
district court concluded that a
reasonable suspicion existed to detain
Teng and search his bags./4

  This final factor in the "extended
border search" doctrine is analogous to a
Terry stop. See United States v.
Lopez-Gonzalez, 916 F.2d 1011, 1013 & n.
3 (5th Cir. 1990) (explaining that
factors relevant to the reasonable
suspicion inquiry for a Terry stop might
also be relevant to the reasonable
suspicion inquiry in an extended border
search, particularly for those stops in
which the transportation of contraband is
suspected). Under Terry, the detention of
an individual or a luggage search without
a warrant is permissible under the Fourth
Amendment where there is reasonable
suspicion that criminal activity is
afoot. Terry v. Ohio, 392 U.S. 1, 20-23
(1968); United States v. Place, 462 U.S.
696, 708 (1983). Reasonable suspicion "of
criminal activity must be based on
specific and articulable facts which,
taken together with rational inferences
therefrom, reasonably warrant [an]
intrusion." United States v. Mancillas,
183 F.3d 682, 695 (7th Cir. 1999)
(citations omitted).

  The suspicion justifying a search of
this type must be "based on objective
factors and judged in light of the
experience of the customs agents." United
States v. Dorsey, 641 F.2d 1213, 1219
(7th Cir. 1981). An illustrative, but not
exhaustive, list of these factors appears
in United States v. Asbury, 586 F.2d 973,
976-77 (2d Cir. 1978). That list includes
"nervous or unusual conduct, tips from
informants, loose clothing, travel
itinerary, lack of employment, discovery
of incriminating matter during routine
searches, information from a search or
interrogation of a traveling companion,
inadequate luggage, and evasive or
contradictory answers." Dorsey, 641 F.2d
at 1219, n.12 (citing Asbury, 586 F.2d at
976-77). Here, Teng evaded contact with
the authorities at the terminal, they
learned his itinerary from his traveling
companion, and had discovered a
significant amount of drugs on his
companion. Additionally, the officers
knew that Laos was a source country for
opium and that St. Paul was a common
destination for opium in the midwest. All
of these factors, when considered in
concert, demonstrate reasonable suspicion
that criminal activity was occurring. See
Cardenas, 9 F.3d at 1151 (holding that
finding drug paraphernalia on a traveling
companion who had recently traveled from
the Philippines, combined with suspicious
behavior, constituted reasonable
suspicion for the purposes of an extended
border search).

  Therefore, under the extended border
search doctrine, we conclude that the
search of Teng was reasonable under the
Fourth Amendment. Officers had a
reasonable certainty that Teng had
crossed the border and that his luggage
had not changed in condition, and they
had a reasonable suspicion that criminal
activity was occurring.

B. Search Incident To An Arrest

  We now turn to Teng’s alternative
argument, that the evidence should be
excluded because it was obtained in a
search incident to an unlawful arrest.
The district court concluded that Teng
was not under arrest when he was
handcuffed and returned to the
international terminal. Teng argues that
he was arrested without probable cause
prior to the search of his luggage and
therefore the evidence recovered from his
luggage should be suppressed as the fruit
of an unlawful arrest. Generally, when
police actions create a situation that
exceeds a short detainment, a stop
becomes an arrest which requires probable
cause that the person is committing or
has committed a crime. Beck v. Ohio, 379
U.S. 89, 96-97 (1964). Because we have
already determined that the search of the
luggage was reasonable under the extended
border search doctrine, this issue is
irrelevant. See United States v.
$73,275.00, 710 F.2d 283, 287-90 (7th
Cir. 1983) (holding that the seizure of
currency was lawful where defendant
argued that the evidence was fruit of an
unlawful seizure, yet the court found
that the search was lawful on other
grounds).

  Nevertheless, we would agree with the
district court’s analysis. The detention
of Teng was necessary and limited in
scope and duration, and the handcuffing
and transportation of Teng back to the
international terminal did not convert
the stop into an arrest. This case is
different from our previous case law in
this area, see, e.g., United States v.
Glenna, 878 F.2d 967 (7th Cir. 1989)
(ruling that the use of handcuffs did not
transform an investigatory stop to an
arrest when the officer’s safety was at
risk), because Teng himself did not pose
a threat to the officers nor a flight
risk. But it still does not fall into the
category of cases where the use of
handcuffs transforms an investigatory
stop into an arrest. Under these facts
and in this unique situation, the use of
handcuffs was reasonable. First, Teng was
only handcuffed during the drive across
the airport tarmac, and the handcuffs did
not increase his level of confinement
given the fact that he was already
confined in a customs vehicle. The
transportation was of a short duration
and necessary to confirm the officers’
suspicions given that the drug testing
equipment was at the customs office.
Finally, because the transportation
occurred in a volatile area, the
circumstances here are quite unique. The
car was driven in the highly restricted
tarmac area where planes are taxiing and
baggage trains are rolling. Risk to the
driver and everyone else in the
restricted area would be extreme if an
unauthorized person were to take control
of the vehicle and drive erratically.
Safety and common sense allow this extra
precaution with an unknown passenger
whose movement is already restricted when
he is riding in the car. Because of these
dangers, it is customs policy to
usehandcuffs while transporting
individuals across the tarmac. Given
these unique facts, the district court
was correct in finding that Teng was not
under arrest when he was transported to
the customs office in handcuffs.

III.   Conclusion
  The search of Teng’s luggage was
reasonable under the extended border
search doctrine. The agents had a reason
able certainty that he had crossed the
border and that his luggage had not
changed condition, and they had a
reasonable suspicion that criminal
activity was occurring. In addition,
because Teng was not arrested prior to
the search, it was not a search incident
to an unlawful arrest. For these reasons,
we affirm the district court.

FOOTNOTES

/1 While this case does not involve issues of na-
tional security that might be implicated by
terrorist activities, the events of September 11,
2001, only emphasize the heightened need to
conduct searches at this nation’s international
airports. "[A]ttempts to counter foreign threats
to the national security require the utmost
stealth, speed and secrecy." United States v.
Truong Ding Hung, 629 F.2d 908, 913 (4th Cir.
1980) (adopting the foreign intelligence excep-
tion to the Fourth Amendment). Searches without
probable cause can be constitutional "when spe-
cial needs, beyond the normal needs for law
enforcement make the elements of a warrant and
probable cause requirement impracticable." Ver-
onia School District 47j v. Acton, 515 U.S. 646,
653 (1995) (citations omitted). We now know the
serious threats that our border agents need to
guard against and we must be mindful of the
special needs of the agents in responding to
those threats.

/2 Customs agents have the statutory authority to
conduct searches pursuant to 19 U.S.C. sec. 482.
The statute allows searches of individuals "wher-
ever found" with reasonable cause to believe that
the suspect has items that were imported into the
country "contrary to law." Id. The phrase "wher-
ever found" is not infinite in scope but has been
interpreted to be limited by Fourth Amendment
reasonableness constraints. See Bilir, 592 F.2d
at 739, n. 6.

/3 Typically, once a passenger leaves customs at
O’Hare there is an opportunity within the inter-
national terminal to immediately check luggage
with any connecting airlines. If Teng had taken
advantage of the immediate check-in area then
there would be little doubt that his luggage was
in the same condition when it was searched by the
agents as it was when it crossed the border
because it would have been out of his control.
The agents were not aware at the time that his
luggage was pulled from the plane whether he had
checked his own bags at the American Airlines
terminal or the international terminal. It is
also unclear whether or not they could have
learned this information from Teng due to his
limited ability to speak English.

/4 The district court did not specifically mention
in its ruling that Teng’s failure to respond to
the page at the American Airlinesterminal con-
tributed to the suspicion of the officers. Also,
the court did not mention that when he spotted
Teng, the inspector noticed Teng was "kind of
hunched over and trying to stay out of sight."
However, this information was disclosed during
the direct examination of Inspector Joseph Mar-
cocig during the evidentiary hearing on the
motion to suppress. Inspector Marcocig was subse-
quently cross-examined by Teng’s attorney. Even
if the district court did not mention these
facts, this court may consider them in examining
the totality of the circumstances that led to
stopping Teng. See United States v. Brown, 232
F.3d 589, 594 (7th Cir. 2000) (stating that in
determining whether an officer had reasonable
suspicion to stop a suspect we "’look to the
record as a whole to determine what facts were
known to the officer and then consider whether a
reasonable officer in those circumstances would
have been suspicious.’"(emphasis added) (cita-
tions omitted)); see also United States v. Til-
mon, 19 F.3d 1221, 1224 (7th Cir. 1994) ("In
reviewing a suppression motion, we may consider
evidence introduced both at the pretrial hearing
and at the trial itself.").